Case: 11-50525     Document: 00511824437         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 11-50525
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JASON JEROME WILLIAMS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:11-CR-36-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Jason Jerome Williams raises
arguments that are foreclosed by United States v. Harrimon, 568 F.3d 531 (5th
Cir. 2009), and United States v. Sanchez-Ledezma, 630 F.3d 447, 451 (5th Cir.),
cert. denied, 131 S. Ct. 3024 (2011), which held that the Texas state offense of
evading arrest or detention by use of a vehicle is a violent felony under the
Armed Career Criminal Act (ACCA). See also Sykes v. United States, 131 S. Ct.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-50525    Document: 00511824437     Page: 2   Date Filed: 04/17/2012

                                 No. 11-50525

2267, 2277 (2011) (holding that conviction under Indiana’s felony vehicle flight
law constituted violent felony under ACCA).
      The Government’s motion for summary affirmance is GRANTED, the
Government’s alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2